Title: Circular to the General Officers, 8 September 1775
From: Washington, George
To: General Officers



Gentn
Cambridge Septr 8th 1775

As I mean to call upon you in a day or two for your opinions upon a point of a very Interesting nature to the well being of the Continent in general, & this Colony in particular; I think it proper, indeed an incumbant duty upon me previous to this meeting, to intimate the end and design of it, that you may have time to consider the matter with that deliberation and attention which the Importance of it requires.
It is to know whether, in your judgments, we cannot make a successful attack upon the Troops in Boston, by means of Boats, co-operated by an attempt upon their Lines at Roxbury—The success of such an Enterprize depends, I well know, upon the

allwise disposer of Events, & is not within the reach of human wisdom to foretell the Issue; but, if the prospect is fair, the undertaking is justifiable under the following, among other reasons which might be assigned.
The Season is now fast approaching when warm, and confortable Barracks must be erected for the Security of the Troops, against the inclemency of the Winter—large & costly provision must be made in the article of wood, for the Supply of the Army—and after all that can be done in this way, it is but too probable that Fences, woods, orchards, and even Houses themselves, will fall Sacrifices to the want of Fuel, before the end of the winter—a very considerable difficulty, if not expence must accrue on acct of Cloathing for the Men now ingaged in the Service, and if they do not inlist again, this difficulty will be Increased to an almost insurmountable degree—Blankets I am inform’d are now much wanted, and not to be got, how then shall we be able to keep Soldiers to their duty, already impatient to get home, when they come to feel the Severity of winter without proper Covering? If this army should not Incline to engage for a longer term than the first of Jany what then is to be the consequence, but that, you must either be obliged to levy new Troops and thereby have two Setts (or partly so) in pay at the same time, or, by disbanding one set before you got the other, expose the Country to desolation, and the Cause perhaps to irretrievable Ruin. These things are not unknown to the Enemy, perhaps it is the very ground they are building on, if they are not waiting a reinforcement; and if they are waiting for succours, ought it not to give a Spur to the attempt? Our Powder (not much of which would be consumed in such an enterprize) without any certainty of Supply, is daily wasting: and to sum up the whole, in spite of every saving that can be made, the expence of supporting this army will so far exceed any Idea that was form’d in Congress of it, that I do not know what will be the consequences.
These among many other reason’s which might be assigned, induce me to wish a speedy finish of the dispute; but, to avoid these evils we are not to loose sight of the difficulties—the hazard—and the loss that may accompany the attempt—nor, what will be the probable consequences of a failure.
That every circumstance for & against this measure may be

duely weighed—that there may be time for doing of it—and nothing of this Importance resolved on but after mature deliberation I give this previous notice of the Intention of calling you together on Monday next, at Nine oclock, at which time you are requested to attend at head Quarters. It is unnecessary I am perswaded, to recommend Secrecy, as the Success of the Enterprize (if undertaken) must depend in a great measure upon the suddeness of the Stroke. I am with the greatest esteem Gentn Yr most Obedt Hble Servt

Go: Washington

